Citation Nr: 1522859	
Decision Date: 05/08/15    Archive Date: 06/11/15

DOCKET NO.  05-22 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected burn scars of the face and eyelids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1948 to September 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the Veteran's request to reopen his claim of entitlement to service connection for an eye disorder.

Following the Board's denial of the Veteran's request to reopen the claim in a November 2008 decision, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 memorandum decision, the Court vacated the Board's November 2008 decision, and remanded the matter back to the Board.

The appeal was returned to the Board, and in a November 2010 decision, the Board reopened the claim of service connection for an eye disorder, and remanded the claim for additional development.  The matter was again remanded in February 2011, May 2011, and in June 2012 for additional development.  In an April 2013 decision, the Board denied entitlement to service connection for an eye disorder.  The Veteran appealed this decision to the Court, and through a September 2013 Joint Motion for Remand (JMR), the April 2013 decision was vacated and returned to the Board for additional development.

In November 2014, this matter was remanded by the Board for further development in accordance with the September 2013 JMR.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The issues of entitlement to service connection for esophageal cancer, a cardiac disability, residuals of a spider bite, and a respiratory disability to include chronic obstructive pulmonary disease (COPD) have been raised by the record in a statement by the Veteran received in April 2012, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, for reasons explained immediately below, the Board again finds that a remand of the claim of entitlement to service connection for a bilateral eye disability is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that he incurred an eye disability in service, when powder from an artillery shell exploded and caused first and second degree burns to his face, eyelids, hands, and right knee.  Alternatively, he argues that he suffers from an eye disability secondary to his service-connected burn scars from this in-service incident.  The Veteran has consistently claimed that as a result of this in-service injury he developed poor vision, burnt eyes, headaches, and eye soreness.  In one statement he reported that it was difficult for him to see to drive at night after service.

The Veteran's service medical records show that in 1951, the Veteran sustained second degree burns to his face, both hands, and the anterior surface of the right knee.  The burns were caused by powder explosives, and he was hospitalized for 18 days to treat his injuries.  The nursing notes show that the Veteran's face had to be cleansed and the eyes irrigated.  His eyes were irrigated with boric acid solution on at least three additional occasions during his hospitalization, and a nursing order indicates the Veteran's eyes were to have an ophthalmologic ointment applied daily.  The Veteran's 1951 separation examination reflects findings of 20/20 uncorrected vision bilaterally, but indicates an ophthalmoscopic examination was not performed, and no results of any other visual testing were reported.

In November 1951, the Veteran filed his original claim of entitlement to service connection for an eye disorder that he claimed was manifested by burning, smarting, and tearing eyes, bloodshot eyes, and related headaches. 

During a VA examination in April 1952, the Veteran complained of a burning sensation when he used his eyes for long periods or when he was exposed to bright lights.  He also complained of headaches over his eyes.  His uncorrected vision was listed as 20/20 bilaterally.  The examiner observed that there was no evidence of interference with the opening or shutting of the Veteran's eyelids as a result of the burns.  The examiner noted that there was no apparent limitation of motion or irritation of the lids and that the lashes were intact. 

Service connection for burn scars of the face, hands, right anterior knee, and eyelids was established by an April 1952 rating decision.

In April 1983, the Veteran filed a claim of service connection for cataracts related to the in-service powder burn that injured his eyes.  He complained of bloodshot, aching and watering eyes.  He reported that he was first diagnosed with cataracts in 1978. 

VA treatment records show that the Veteran sought treatment for his eyes in 1983, 1984 and 1985.  It was noted that the Veteran had a visual deficiency, and his intraocular pressure was being monitored.  Treatment notes dated in March and April 1983 reflect a reported impression of borderline ocular hypertension.  There were also findings of glaucomatous cupping.  The March 1983 record noted iris hyperpigmentation on slit lamp examination.  There are references to refractive errors in reports dated in 1983 and 1985.  The Veteran was noted to have minimal cataractal changes in his left eye in June 1985.  The records also show that the Veteran reported the history of burns to the eyes during service, and in a May 1985 VA treatment note, the assessment was an alteration in visual acuity related to service-connected burns on the Veteran's face and eyelids. 

In a July 1985 statement, the Veteran stated that his eyelashes had fallen out in the previous few years, and contended that he developed glaucoma due to his in-service burns.  

In a February 1997 statement, the Veteran stated he had been having trouble with his eyes ever since they were burned in service.  In a September 1998 statement, the Veteran reported that the last thing he remembered from the accident in service was seeing an incredibly bright light flash.  The Veteran reported his face was burned, he had not eyebrows or eyelashes left, and that his vision was blurred, fogged, and he could only see objects less than three feet in front of him.  Although his vision loss cleared a little after two weeks, the Veteran reported that for the next year he could not drive.  The Veteran reported that he firmly believes his eye problems are a direct result of the burns he suffered during service.

In November 2004, the Veteran filed the current claim on appeal.  At that time, the Veteran reported that his eye disorder was manifested by poor vision.  He argued that his eyes were burned during an in-service accident, and afterwards, he experienced headaches and eye soreness. 

A VA eye examination was conducted in November 2010 at the Butler VA Medical Center (VAMC).  The VA examiner, ophthalmologist Dr. C.N.T., noted the Veteran had a history of surgery for a macular hole in his right eye in 1990, without further complications.  He was also treated for open-angled glaucoma for many years.  He currently complained of poor vision that he described as a haze along his inferior vision when he did not wear his glasses.  Clinical examination revealed the Veteran had impaired vision, right pseudophakia, findings indicative of glaucoma, and blepharochalasis.  The VA examiner determined that the Veteran's inferior field haze was not related to glaucoma or the superficial skin burns incurred during service, but was instead more likely than not due to blepharochalasis.

In a March 2011 addendum to the November 2010 VA examination report, Dr. C.N.T. opined that the Veteran's glaucoma was less likely than not related to the facial burns incurred during service.  In explanation, the examiner noted that there was no evidence of trauma to the eye to suggest it caused his glaucoma, and the examiner found that the Veteran's glaucoma was related to his genetic make-up.  The examiner rendered no opinion regarding blepharochalasis and its relationship to the facial burns in service, as specifically requested by the Board's February 2011 remand.

In a May 2011 addendum opinion, Dr. C.N.T. opined that the Veteran's blepharochalasis and macular hole were not likely related to his in-service facial burns.  The examiner supported his medical conclusion by noting that there was no scarring of the skin of the eyelids.  The swelling of the lower eyelids was found to be from herniated orbital fat, which Dr. C.N.T. stated is a common condition in older individuals with no history of trauma.  Dr. C.N.T. further stated that the macular hole could not be related to in-service powder burn to the face as there was no evidence of external trauma to the anterior segment that could have carried force to injure the retinal surface.

In annotations written on a copy of the March 2012 supplemental statement of the case, the Veteran stated that another examiner had told him that he could have hit his head when he fell onto his back due the explosion in service, which could have caused his macular hole.  Further, in an April 2010 statement, the Veteran stated that he has no family history of glaucoma, macular hole, or other vision problems. 

The September 2013 JMR noted that the May 2011 addendum opinion was not adequate as it was based on an inaccurate factual premise.  The Veteran was noted in the 1950s to have burns to his eyelids as a result of his in-service injury.  In April 1952, his grant of service connection for burns specifically listed burns to the eyelids.  The May 2011 addendum opinion noted that the Veteran's blepharochalasis and macular hole were not likely related to his facial burns because there was no scarring of the eyelids.  This statement therefore contradicts VA's findings of burns to the eyelids in 1952. 

In the November 2014 remand, the Board instructed the AOJ to afford the Veteran a new VA examination to determine the nature and etiology of his current eye disability.  A February 2015 Report of General Information states that the Compensation and Pension department at the Butler VAMC reported that the Veteran refused to be seen for a VA examination at the Butler VAMC, because the Veteran stated he blames the ophthalmologist at that location for his claim being denied in the past.  The Board notes that in a January 2011 statement, the Veteran stated that in the ten years the Veteran had seen the ophthalmologist at the Butler VAMC, the doctor had never spoken to the Veteran about his eyes, just telling him to use drops, and the Veteran reported he was trying to change doctors.  The evidence of record indicates that Dr. C.N.T. is the treating ophthalmologist about which the Veteran has complained.  See September 2012 Lawrence County Eye Associates treatment letter (addressed to Dr. C.N.T.).  Further, the ophthalmologist at the Butler VAMC is the examiner who has provided multiple inadequate VA examination opinions in the past, despite the Board's prior remand instructions.

Accordingly, the Board finds an adequate medical opinion still must be obtained in this matter, and therefore the Veteran still must be afforded a new VA examination to determine the nature and etiology of his current eye disability.  Therefore, on remand the Veteran should be afforded a VA examination with a new VA examiner, at another VA facility if necessary.

Further, the Board notes that the evidentiary record indicates there are outstanding treatment records.  First, the only VA treatment records associated with the evidentiary record are from the Butler VAMC and eye clinic dated in 1983, 1984, and 1985.  However, the Veteran's January 2011 statement indicated the Veteran has continued to receive eye treatment through the Butler VAMC.  Further, treatment records from the Butler VAMC indicate the Veteran has received treatment at the eye clinic in Oakland.  See also October 1985 VA examination report.  Finally, the Veteran has reported treatment at VA facilities in Pittsburgh.  See September 2012 Veteran statement; February 1997 Veteran statement.  On remand, all outstanding VA treatment records should be obtained.

The Veteran has also reported treatment by a variety of private medical providers since his separation from service.  A September 2012 examination letter from Lawrence County Eye Associates is of record, but no further treatment records.  In that letter, it is reported that the Veteran underwent surgical repair for a macular hole in 1999, as well as surgery for a cataract in October 2001 by a Dr. S.  No records regarding these eye surgeries are currently of record.  The Veteran has also reported numerous times that he was treated after service by a Dr. M., however the record is unclear as to whether these treatment records would be available.  See, e.g., March 2012 Veteran statement; Veteran annotations to the March 2012 supplemental statement of the case; September 1998 Veteran statement; May 1983 VA letter requesting treatment records; April 1983 Veteran statement.  The Veteran also reported seeking treatment from an eye specialist in Pittsburgh.  See September 1998 Veteran statement.  In his annotations to the March 2012 supplemental statement of the case, the Veteran also reported private treatment with a Dr. S. and a Dr. B.  Finally, in a September 2012 statement, the Veteran indicated that he was attaching a letter from a civilian doctor regarding his cataract; however, no such letter is currently of record.  On remand, the AOJ should make appropriate efforts to obtain all outstanding relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all private treatment related to his eyes since his separation from active duty service.  The AOJ should undertake appropriate development to obtain all outstanding private treatment records, to include from Lawrence County Eye Associates, Dr. M., Dr. S., Dr. B., the surgeon who performed the repair of his macular hole, the surgeon who performed his cataract surgery (Dr. S.), and any eye specialist(s) in Pittsburgh.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include all treatment records from the Butler VAMC and eye clinic from 1983 to present, and all treatment records from the Oakland eye clinic and any other VA facilities in Pittsburgh.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after all records obtained have been associated with the evidentiary record, the Veteran should be afforded a new VA examination with an appropriate examiner, other than Dr. C.N.T. at the Butler VAMC who performed the VA examination in November 2010, to determine the nature and etiology of his eye disability.  If necessary, the Veteran should be sent to another VA facility for examination with an appropriate examiner.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity all eye diagnoses that are currently manifested, or that have been manifested at any time since November 2004.

The examiner should address any diagnoses of record, to include glaucoma, cataract(s), macular hole, vision haze, and blepharochalasis.

b) For each eye diagnosis that is currently manifested, or which has been manifested at any time since November 2004, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's eye disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically consider the explosion during service which caused burns to his face and eyelids, including the treatment for the Veteran's eyes as noted in his service treatment records.

The examiner should also specifically consider the Veteran's report that the last thing he remembered from the accident in service was seeing an incredibly bright light flash.  See September 1998 Veteran statement. 

The examiner should also consider the Veteran's report that the blast in service caused him to fall flat on his back, and that an examiner once told him that if he hit his head, that may have caused his macular hole.  See Veteran's annotations to the March 2012 supplemental statement of the case.

The examiner should also specially consider the Veteran's reports that after the accident in service, he had no eyebrows or eyelashes left, and that his vision was blurred, fogged, and he could only see objects less than three feet in front of him.  Further, the Veteran has reported that although vision loss cleared a little after two weeks, for the next year he could not drive, and then he has been unable to drive at night.  See, e.g., September 1998 Veteran statement.

The examiner should also consider the Veteran's reports that his eye problems and symptoms have continued since his accident in service, to include eye pain, poor vision, blurred vision, bloodshot eyes, watering eyes, and headaches.

Finally, the examiner should also specifically consider the medical journal articles cited by the Veteran's representative in an October 2008 statement regarding traumatic glaucoma, which the representative stated support that the Veteran's current eye disability and vision problems were caused by an explosive going off in his face.

c) For each eye diagnosis that is currently manifested, or which has been manifested at any time since November 2004, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's eye disability was caused by the Veteran's service-connected burn scars of the face and/or eyelids.

The examiner should note that service connection for burn scars of the face and eyelids was established in an April 1952 rating decision.

The examiner should specifically consider the May 1985 VA treatment note which included an assessment of an alteration in the Veteran's visual acuity related to service-connected burns on the Veteran's face and eyelids.

d) For each eye diagnosis that is currently manifested, or which has been manifested at any time since November 2004, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's eye disability is aggravated by the Veteran's service-connected burn scars of the face and/or eyelids.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. The AOJ should undertake any other development it determines is warranted, and ensure the VA examination report complies with the Board's remand instructions.

5. After the above development has been completed, adjudicate the claims.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

